Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    This office action is in response to applicant’s Arguments/Remarks filed 12//26/2021.  Claims 8-9, 13-28, 31-32 and 34 are pending, claims 1-7, 11-12, 29-30, 33 and 35 are previously cancelled  and claim 10 is previously withdrawn.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 8-9, 13-28, 31-32 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 8-9 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jochheim (U.S. Patent Pub. # US 2012/0122519 A1) in view of  Malek et al (U.S. Patent Pub. # US 2014/0153211 A1)  further in view of Mu (U.S. Patent Pub. # US 2016/0035164 A1).
Regarding claim 8, Jochheim discloses a wearable device suitable for wearing on a person's wrist (figures 2-6,  a wrist phone 20; paragraphs 0023-0024)  and comprising a 
Jochheim does not discloses wherein the transmitter comprises a coaxial cable connector, a coaxial cable having a terminal for connection to said coaxial cable connector and extending out of said housing into said section to an antenna disposed in said section, wherein said antenna is the exposed core of said coaxial cable 
Malek et al discloses a transmitter (figures 2-5, transceiver circuitry 44) comprises a coaxial cable connector (figures 2-5, connections 46 and  54), a coaxial cable having a terminal for connection to said coaxial cable connector (see figure 5, connector 46) and extending out of a housing into a section to an antenna disposed in said section (figures 3-5; paragraphs 0037-0038, 0042-0043, 0045, 0048-0049, 0053-0056, the coaxial cable 48 is extending out of a housing (i.e., a cable mounting 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Jochheim in view of the teachings of Malek et al to arrange  the exposed core of the coaxial cable of the antenna is beyond a termination of a radio-frequency-shielding sheath of the coaxial cable, and to incorporate the section (i.e., coaxial cable and antenna disposed section) includes a backbone having grooves in order to provide electronic devices with improved arrangements for securing signal path structures as taught by Malek et al (paragraph 0005).
Jochheim in view of Malek et al   does not explicitly disclose the exposed antenna core is wound.
Wu an antenna core is wound (figure 1, a loop portion 3501 of an antenna; paragraphs 0015-0016, “…antenna can include a loop portion 3501”)


Regarding claim 9, Jochheim in view of Malek et al and Wu discloses the apparatus of claim 8.Jochheim further discloses wherein said antenna is a monopole antenna (paragraph 0028).  

Regarding claim 13, Jochheim in view of Malek et al and Wu discloses the apparatus of claim 8. Malek et al discloses wherein said backbone comprises a clamp securing said coaxial cable to the backbone and providing strain relief to the side of the coaxial cable comprising said termination and core and in respect of tension in the coaxial cable on the other side of the clamp (paragraphs 0048, 0052-0054 and 0058). 

Regarding claim 14, Jochheim in view of Malek et al and Wu discloses the apparatus of claim 13. Malek et al discloses wherein said clamp also serves to secure the battery and its electrical connections to the backbone.  Lock fasten hold compress fix clamp channels trenches indentations hollows ruts grooves cuts notches backbone (paragraphs 0052-0053 and 0058).  

Regarding claim 15, Jochheim in view of Malek et al and Wu discloses the apparatus of claim 13. Malek et al discloses wherein said clamp is formed by a base 

Regarding claim 16, Jochheim in view of Malek et al and Wu discloses the apparatus of claim 15. Malek et al discloses wherein a corresponding groove is provided on an underside of the former terminating in an aperture in the former opening on its topside as a track in the topside turning the core of the coaxial cable when received therein so as to 16Attorney Docket No.: 10376-023US1 P240283US facilitate winding of the core around the former, alternating grooves being formed on the topside and underside to receive the core (figures 7-8, paragraphs 0058- 0061).

	Regarding claim 17, Jochheim in view of Malek et al and Wu discloses the apparatus of claim 8. Jochheim discloses wherein the
	
.

5.	Claims 19-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jochheim (U.S. Patent Pub. # US 2012/0122519 A1) in view of Malek et al (U.S. Patent Pub. # US 2014/0153211 A1) further in view of Mu (U.S. Patent Pub. # US 2016/0035164 A1) further in view of Justice et al (U.S. Patent Pub. # US 2015/0346877 A1).
Regarding claim 19, Jochheim in view of Malek et al and Wu discloses the apparatus of claim 8. Jochheim in view of Malek et al and Wu does not explicitly disclose wherein said section comprises a head received through an opening in said rigid housing, which opening is sealed by said head, and through which head said electrical connection passes.
Justice et al discloses wherein said section comprises a head received through an opening in said rigid housing (see figure 2, an outer shell 202), which opening is sealed by said head, and through which head said electrical connection passes (paragraph 0027).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Justice et al in to the a device of Jochheim in view of Malek et al and Wu in order to provide the device with a unitary appearance as taught by Justice et al (paragraphs 0032).



Regarding claim 21, Jochheim in view of Malek et al, Wu and Justice et al discloses the apparatus of claim 20. Justice et al discloses   wherein a connection region of the section is between said head and flex region, fixing means being provided to secure said connection region to said housing (paragraph 0010).  

Regarding claim 22, Jochheim in view of Malek et al, Wu and Justice et al discloses the apparatus of claim 21. Justice et al discloses   wherein said connection region comprises at least two apertures to receive fasteners for connection of the section to the housing (figure 2, paragraphs 0010 and 0030).

Regarding claim 23, Jochheim in view of Malek et al, Wu and Justice et al discloses the apparatus of claim 19. Justice et al discloses   wherein said section is received within a pouch comprising a resiliently flexible elastomeric tray and a lid attached around a lip of the tray and providing an aesthetic cover of the band over the section (paragraphs 0030 and 0032).  

Regarding claim 25, Jochheim in view of Malek et al, Wu and Justice et al discloses the apparatus of claim 23. Justice et al discloses   wherein either or both said tray and lid have at least two apertures coinciding with said apertures in the section to also receive said fasteners and secure the pouch also to the housing (see figure 2, 0010 and 0030). 

Regarding claim 26, Jochheim in view of Malek et al, Wu and Justice et al discloses the apparatus of claim 19.  Jochheim further discloses wherein said housing on its side remote from the section has an extension comprising a first latch for separable connection to a second latch (see figures 2 and 9, Buckle 24; paragraph 0023).  

Regarding claim 27, Jochheim in view of Malek et al, Wu and Justice et al discloses the apparatus of claim 26.  Justice et al discloses wherein said section is received within a pouch comprising a resiliently flexible elastomeric tray and a lid attached around a lip of the tray and providing an aesthetic cover of the band over the section (see figures 1A-2, a wearable electronic device 10) and wherein the second latch has a resiliently flexible part connected thereto that matches the pouch connected to the housing (paragraphs 0010, 0030 and 0032).

6.	Claims 24, 28 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jochheim (U.S. Patent Pub. # US 2012/0122519 A1) in view of .
Regarding claim 24, Jochheim in view of Malek et al, Wu and Justice et al discloses the apparatus of claim 23. Justice et al disclose wherein said aesthetic cover is a strap stitched to the lip (paragraphs 0030 and 0032).
Jochheim in view of Malek et al, Wu and Justice et al does not explicitly disclose a leather strap.   
Charkson et al discloses a strap can be a leather strap (paragraph 0003).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Charkson  et al in to the a device of Jochheim in view of Malek et al, Wu and  Justice et al  by the choice of material design preference. 

Regarding claim 28, Jochheim in view of Malek et al, Wu and Justice et al discloses the apparatus of claim 27. Jochheim further discloses wherein said flexible part and pouch are interconnected at their ends remote from the housing (see figures 2 and 9, Buckle 24; paragraph 0023). Jochheim in view of Malek et al, Wu and Justice et al does not explicitly disclose a selectively expandable mechanism that completes the band of the device.

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Charkson  et al in to the a device of Jochheim in view of Malek et al, Wu and  Justice et al  by the choice of material design preference. 

	Regarding claim 31, Jochheim in view of Malek et al and Wu discloses the apparatus of claim 8. Jochheim in view of Malek et al and Wu does not explicitly disclose wherein said section of the flexible band comprises a moulding of polyurethane elastomer
Clarkson et al discloses a flexible band comprises a moulding of polyurethane elastomer (paragraph 0018).  

Regarding claim 32, Jochheim in view of Malek et al, Wu and Clarkson et al discloses the apparatus of claim 31. Malek et al discloses wherein said antenna and battery is embedded in said moulding , the polyurethane elastomer and antenna forming a composite antenna, said electrical connections protruding from said moulding for connection to the PCB and wherein said coaxial cable also protrudes from said moulding for connection to the PCB (paragraphs  0031, 0039 and 0047).

34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jochheim (U.S. Patent Pub. # US 2012/0122519 A1) in view of  Malek et al (U.S. Patent Pub. # US 2014/0153211 A1) further in view of Mu (U.S. Patent Pub. # US 2016/0035164 A1)  further in view of Olson (U.S. Patent Pub. # US 2008/0238667A1).
Regarding claim 34, Jochheim in view of Malek et al and Wu discloses the apparatus of claim 8. Jochheim in view of Malek et al and Mu does not explicitly disclose wherein the device is selected from the group comprising a remote control for keyless entry to a vehicle; and a remote control for keyless entry to a building or to a room within a building
Olson discloses a wearable device is selected from the group comprising a remote control for keyless entry to a vehicle; and a remote control for keyless entry to a building or to a room within a building (paragraphs 0010, 0037 and 0042).  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Olson in to the wearable   device  of Jochheim in view of Malek et al to provide one device with multiple functions related to security devices as taught by Olson (paragraph 0023).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATUMA G SHERIF/Examiner, Art Unit 2649           
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649